Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00712-CR

                                  Lisa Ann ESCOBEDO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 565471
                      Honorable Crystal D. Chandler, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 19, 2019.


                                              _____________________________
                                              Beth Watkins, Justice